Citation Nr: 0001515
Decision Date: 01/19/00	Archive Date: 03/02/00

DOCKET NO. 95-32 982A              DATE JAN 19, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES 

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for a low back disorder.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

D. M. Casula, Associate Counsel

INTRODUCTION

The veteran had active service from February 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board)
from a July 1995 rating decision of the Columbia, South Carolina
Regional Office (RO) of the Department of Veterans Affairs (VA)
which denied service connection for residuals of a bilateral knee
injury, denied service connection for hearing loss, and denied
service connection for osteoporosis of the spine. In September 1998
the Board remanded this matter to the RO for further evidentiary
development. As more fully explained below, the Board finds that
this matter must once again be remanded.

REMAND

In the September 1998 remand, the Board indicated that the only
service medical records in the claims file, a May 1946 separation
examination report and a 1944 hospital admission card from the
office of the Surgeon General, did not show hearing loss, back, or
knee disability. It was noted that service medical records were
incomplete, and that the extent of development for further service
medical records was not documented. It was also noted that where
service medical records are lost, there is a heightened duty on VA
to assist the veteran. The RO was directed to arrange for an
exhaustive search for the veteran's service medical records,
including asking the veteran whether he had any original records or
copies in his possession and advising him to submit copies of any
such records. The RO was also directed to document all such efforts
to obtain the veteran's service medical records.

In October 1998 the RO sent a letter to the veteran requesting that
if he had any original or copies of his service medical records in
his possession, that he should send them to the RO. The record
reflects that the veteran did not respond to this letter. There is
no indication from the record, however, that the RO made any other
attempts, or conducted an "exhaustive search", in order to obtain
additional service

- 2 -

medical records. As service medical records are considered to be
constructively of record, they must be obtained or accounted for.

The Board regrets the necessity to once again remand this case for
additional development by the RO. However, there has been a failure
to comply with the terms of the Board's September 1998 remand
order, thus rendering the record incomplete and impeding the
Board's review. These developmental deficiencies must be addressed
prior to the Board rendering a decision. In light of the U.S. Court
of Appeals for Veterans Claims (Court) directive to the Board
regarding remands, the Board is compelled to remand this case for
the RO to fully comply with the Board's remand. Stegall v. West, 11
Vet. App. 268 (1998). In Stegall the Court held that a remand by
the Board confers on the veteran, as a matter of law, the right to
compliance with the remand orders and that a remand by the Board
imposes upon the RO a concomitant duty to ensure compliance with
all of the terms of the remand. The Court noted that where the
remand orders of the Board are not complied with, the Board itself
errs in failing to insure compliance.

Accordingly, this matter is REMANDED to the RO for the following:

1. The RO should arrange for an exhaustive search for the veteran's
service medical records. All efforts to obtain his service medical
records should be documented. If there are no additional service
medical records available, then it should be so certified.

2. Following the completion of the requested development, the RO
should review the veteran's claims based on all of the evidence of
record. If any action taken remains adverse to the veteran, he and
his representative should be provided a supplemental statement of
the case and a reasonable period of time for response.

3 -

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no action
until otherwise notified. Quarles v. Derwinski, 3 Vet. App. 129,
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). The appellant
has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purpose of this
REMAND is to obtain additional information and to ensure due
process of law. No inference should be drawn regarding the final
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

C. SYMANSKI 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -


